Name: Council Decision 2009/956/CFSP of 15Ã December 2009 amending Joint Action 2009/131/CFSP extending the mandate of the European Union Special Representative for the crisis in Georgia
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  personnel management and staff remuneration
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/77 COUNCIL DECISION 2009/956/CFSP of 15 December 2009 amending Joint Action 2009/131/CFSP extending the mandate of the European Union Special Representative for the crisis in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to Treaty on the European Union, and in particular Articles 28, 31(2) and 33 thereof, Whereas: (1) On 25 September 2008, the Council adopted Joint Action 2008/760/CFSP (1) appointing Mr Pierre MOREL European Union Special Representative (EUSR) for the crisis in Georgia until 28 February 2009. (2) On 16 February 2009, the Council adopted Joint Action 2009/131/CFSP (2) extending the mandate of the EUSR until 31 August 2009, and on 27 July 2009, the Council adopted Joint Action 2009/571/CFSP (3) further extending the mandate of the EUSR until 28 February 2010. (3) A new financial reference amount should be provided in order to cover the expenditure related to the mandate of the EUSR until 28 February 2010. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2009/131/CFSP is hereby amended as follows: Article 5(1) shall be replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2009 to 28 February 2010 shall be 517 000 EUR.. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 15 December 2009. For the Council The President E. ERLANDSSON (1) OJ L 259, 27.9.2008, p. 16. (2) OJ L 46, 17.2.2009, p. 47. (3) OJ L 197, 29.7.2009, p. 109.